Citation Nr: 0823724	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  06-10 865A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
disc disease of the lumbar spine, currently evaluated as 40 
percent disabling.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).

3.  Entitlement to Dependents' Educational Assistance under 
Chapter 35 of title 38 of the United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to May 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, wherein the RO increased the 
disability rating assigned to the veteran's service-connected 
low back disability from 10 to 40 percent, effective May 3, 
2004.  By that same rating action, the RO also denied 
entitlement to TDIU and Dependents' Educational Assistance 
under Chapter 35 of title 38 of the United States Code.  The 
veteran perfected a timely appeal of the May 2005 rating 
action determination to the Board.

As the currently assigned 40 percent disability evaluation 
does not represent the maximum rating available for the 
appellant's low back disability, the veteran's increased 
evaluation claim for said disability remains in appellate 
status.  
See AB v. Brown, 6 Vet. App. 35 (1993).  

In January 2008, the veteran, accompanied by his 
representative, testified at a hearing before the undersigned 
Acting Veterans Law Judge at a videoconference hearing, which 
was conducted at the Columbia, South Carolina RO.  At the 
hearing, the record was held open for 30 days in order to 
allow the veteran to submit additional evidence in connection 
with the instant claims.  Additional evidence was associated 
with the claims file within the allotted time, accompanied by 
a waiver of RO consideration.  This evidence will be 
considered when reviewing the veteran's claims.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board has reviewed the veteran's claims files and finds 
additional substantive development and adjudication is 
necessary prior to final Board disposition of the instant 
claims.  

First, the veteran testified that his service-connected low 
back disability had increased in severity since he was last 
examined by VA in November 2005 due, in part, to neurological 
problems and incapacitating episodes.  (Transcript (T.) at 
pages (pgs.) 5, 8, 9).  Thus, as the veteran has testified 
that his low back disability has worsened, the Board 
concludes that this matter must be remanded for the veteran 
to undergo a contemporaneous and thorough VA examination.  
See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 
VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  In 
addition, as the November 2005 VA spine examination report 
was performed by a physician's assistant and was not signed 
by a physician, as required by VA Adjudication Procedure 
Manual M-21 Part VI, § 1.07(d) ("Manual M-21-1"), the Board 
finds that the veteran has not yet been afforded the benefit 
of an adequate medical examination.  See Manual M-21-1.  

Second, during the January 2008 hearing, the veteran also 
testified that while he had not sought any current VA 
treatment for his low back, that he had visited a private 
physician, Dr. Adrian Thomas.  (T. at page (pgs. 2-5).  These 
records could potentially be relevant in determining the 
current severity of the veteran's service-connected low back 
disability.  Accordingly, and because it does not appear that 
the RO has made any effort to procure them, a remand is 
required.  38 C.F.R. § 19.9 (2007).

Third, the veteran, along with his representative, testified 
that after several attempts, the appellant had finally been 
awarded disability benefits from the Social Security 
Administration (SSA), in part, due to his low back.  (T. at 
pg. 2).  In this regard, VA must seek to obtain all pertinent 
records, including SSA records, of which it is put on notice.  
See, Murincsack v. Derwinski, 2 Vet. App. 363, 372 (1992) 
(recognizing that evidence from the Social Security 
Administration (SSA) must be considered in a VA decision 
regarding benefits).  

Fourth, regarding the veteran's claim for TDIU, the record 
does not contain a medical opinion as to whether the veteran 
is unable to secure and maintain gainful employment (physical 
or sedentary) in light of his service-connected low back 
disability.  (Parenthetically, the Board notes that in 
November 2005, a VA physician's assistant provided an opinion 
as to the effect that the veteran's non-service-connected 
cervical spine disability had on his ability to maintain 
gainful employment, as opposed to his service-connected low 
back disability).  As stated by the Court in Friscia v. 
Brown, 7 Vet. App. 294, 297 (1994), the Board may not reject 
a claim for a TDIU without producing evidence, as 
distinguished from mere conjecture, that the veteran can 
perform work that would produce sufficient income to be other 
than marginal.  Thus, a VA examination is therefore required 
to address this issue. 

Finally, the Court has held that when a determination on one 
issue could have a significant impact on the outcome of 
another issue, such issues are considered inextricably 
intertwined and VA is required to decide those issues 
together. 
Harris v. Derwinski, 1 Vet. App. 180 (1991).  The Board finds 
that the issue of entitlement to Dependents' Educational 
Assistance under 38 U.S.C. Chapter 35 is inextricably 
intertwined with the increased evaluation and TDIU issues 
currently on appeal. 

Accordingly, the claims are REMANDED to the RO for the 
following actions:

1.  After obtaining any necessary 
authorization from the veteran, obtain 
any medical records of pertinent 
treatment received by the appellant 
from Dr. Adrian Thomas.  (T. at pg. 2).  
All attempts to procure records should 
be documented in the claims files.  If 
any of the requested records are 
unavailable, documentation stating this 
fact must be inserted in the claims 
files.  

2.  Contact the SSA and attempt to obtain 
that agency's decision awarding benefits 
to the veteran, as well as all supporting 
medical documentation that was utilized 
in rendering said decision.

3.  After associating all outstanding 
records with the claims files pursuant 
to the above-requested development, 
schedule the veteran for VA orthopedic 
and neurological examination to 
determine the current severity of the 
service-connected low back disability.  
Range of motion studies should be 
accomplished and the examiners should 
indicate whether because of the 
veteran's age, body habitus, neurologic 
disease, or other factors not the 
result of disease or injury of the 
spine, the range of motion of the 
lumbar spine in this particular 
individual should be considered normal 
for this individual.  The examiner(s) 
should thoroughly review the claims 
files in conjunction with evaluating 
the appellant.  To ensure a thorough 
examination, the AOJ should ensure the 
following:  

*	The neurological examiner should 
identify the existence, and 
frequency or extent, as 
appropriate, of all neurological 
symptoms associated with the 
veteran's low back disability.  
The neurological examiner should 
also offer an opinion as to 
whether the veteran has any 
separately ratable neurological 
disability (in addition to 
orthopedic disability) as a 
manifestation of the service-
connected low back disability. 

*	The orthopedic examiner should 
conduct range of motion testing of 
the low back (expressed in 
degrees, with standard ranges 
provided for comparison purposes).  
He/she should also render specific 
findings as to whether, during the 
examination, there is objective 
evidence of pain on motion, 
weakness, excess fatigability, 
and/or incoordination associated 
with the low back.  The examiner 
should express any such additional 
functional loss in terms of 
additional degrees of limited 
motion of the lumbar spine.  The 
examiner should also indicate 
whether there is any ankylosis of 
the lumbar spine, and if so, 
whether such is favorable or 
unfavorable, and the extent of 
such ankylosis.

*	If possible, the orthopedic examiner 
should state whether the service-
connected low back disability has 
been productive of any 
incapacitating episodes, which are 
defined as periods of acute signs 
and symptoms due to intervertebral 
disc syndrome that requires bed rest 
prescribed by a physician or 
treatment by a physician, and if so, 
the frequency and duration of those 
episodes.  

*	Both the orthopedic and neurological 
examiners must opine as to whether, 
without regard to the veteran's age 
or the impact of any non-service-
connected disabilities, it is at 
least as likely as not that the 
veteran's sole service-connected low 
back disability, either alone or in 
the aggregate, renders him unable to 
secure or follow a substantially 
gainful occupation.  Finally, the 
examiners must opine as to whether 
the veteran is permanently precluded 
from securing or following a 
substantially gainful occupation due 
to his service-connected low back 
disability.  

The examiners must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in legible 
reports.  If the examiners are unable to 
provide the requested information with 
any degree of medical certainty, this 
should be clearly indicated. 

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO should again adjudicate 
the veteran's claims in light of all the 
evidence or record.  The RO must provide 
adequate reasons and bases for its 
determinations, addressing all issues and 
concerns that were noted in this REMAND.  
If any action remains adverse to the 
veteran, he and his representative must 
be furnished a supplemental statement of 
the case and be given an opportunity to 
submit written or other argument in 
response thereto.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
CAROLE R. KAMMEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006
).



